2:18-mj-07167-EIL # 1   Page 1 of 19                                                E-FILED
                                                  Thursday, 01 November, 2018 04:06:30 PM
                                                               Clerk, U.S. District Court, ILCD




                              s/Brian Schenkelberg




                                       s/Eric I Long
2:18-mj-07167-EIL # 1   Page 2 of 19
2:18-mj-07167-EIL # 1   Page 3 of 19
2:18-mj-07167-EIL # 1   Page 4 of 19
2:18-mj-07167-EIL # 1   Page 5 of 19
2:18-mj-07167-EIL # 1   Page 6 of 19
2:18-mj-07167-EIL # 1   Page 7 of 19
2:18-mj-07167-EIL # 1   Page 8 of 19
2:18-mj-07167-EIL # 1   Page 9 of 19
2:18-mj-07167-EIL # 1   Page 10 of 19
2:18-mj-07167-EIL # 1   Page 11 of 19
2:18-mj-07167-EIL # 1   Page 12 of 19
2:18-mj-07167-EIL # 1   Page 13 of 19
2:18-mj-07167-EIL # 1   Page 14 of 19
2:18-mj-07167-EIL # 1   Page 15 of 19
     2:18-mj-07167-EIL # 1   Page 16 of 19




                                    s/Brian Schenkelberg




s/Eric I Long
  s/Eric I Long
2:18-mj-07167-EIL # 1   Page 17 of 19
2:18-mj-07167-EIL # 1   Page 18 of 19
2:18-mj-07167-EIL # 1   Page 19 of 19
